Citation Nr: 1442945	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic neurological disability of the upper and lower extremities.

2.  Entitlement to service connection for a chronic disability manifested fatigue.

3.  Entitlement to a compensable evaluation for residuals of malaria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.  He was awarded a Combat Infantryman's Badge among his other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) files, as well as the evidence in his physical claims files.  

The issue of entitlement to a compensable evaluation for residuals of malaria is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for peripheral neuropathy (previously claimed as nerve damage to upper and lower extremities) associated with herbicide exposure was denied by a September 2009 rating decision that was not appealed.  
  
2.  Evidence received subsequent to the September 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  The competent evidence does not show that the Veteran has a chronic disability manifested by fatigue that is related to service or to service-connected disability.



CONCLUSIONS OF LAW

1.  The September 2009 rating decision which denied a claim for service connection for nerve damage to hands and feet associated with herbicide exposure is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received and the claim of entitlement to service connection for a chronic neurological disability of the upper and lower extremities is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a chronic disability manifested by fatigue that was incurred in or aggravated by service or causally related to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim and in June 2011 of the information and evidence needed to reopen, substantiate, and complete a claim.  These letters also included notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran has contended that he should be examined for peripheral neuropathy.  Historically, as noted below, testing after service did not reveal peripheral neuropathy.  As such additional testing is not indicated as a current diagnosis would not alter the conclusions reached below.

New and Material Evidence

In a decision dated in October 2004, the RO denied the Veteran's claim for service connection for nerve damage to hands and feet associated with herbicide exposure.  The Veteran did not appeal this decision.  The October 2004 rating decision denied the claim for service connection for nerve damage to hands and feet on the basis that service medical records were totally negative for nerve damage or any neurological disability and that post-service subjective reports of numbness and tingling of the upper and lower extremities did not constitute a chronic disability for compensation purposes without evidence of a chronic, pathological disability causing these symptoms.  It was noted in that rating action that testing showed no evidence of peripheral neuropathy.

In a decision dated in September 2009, the RO continued to deny the Veteran's claim for service connection for peripheral neuropathy because the evidence was not new and material.  Although the Veteran submitted his notice of disagreement with the September 2009 rating decision, he did not timely perfect his appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Thus, the September 2009 rating decision is final. 

The Veteran's application to reopen his claim of service connection for peripheral neuropathy was received in February 2011.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

By a September 2011 rating decision, the RO continued to deny the Veteran's claim of entitlement to service connection for peripheral neuropathy (previously claimed as nerve damage to upper and lower extremities) associated with herbicide exposure because the evidence was not new and material. 

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  The list of diseases associated with herbicides includes early onset peripheral neuropathy.  38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54766 (Sept. 6, 2013) (removing the term "acute and subacute peripheral neuropathy" and adding in its place "early onset peripheral neuropathy").  Early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii); 78 Fed. Reg. 54766.

Based on the grounds stated for the denial of service connection for nerve damage of the upper and lower extremities, new and material evidence would consist of medical evidence neurological symptoms during service, evidence of early onset peripheral neuropathy to a compensable degree or more within one year after the date of last exposure to herbicides, and medical evidence linking a current neurological disorder to the Veteran's active service to include conceded herbicide exposure.  

In this regard, additional evidence received since the September 2009 rating decision includes various VA treatment records indicating neuropathy based on the Veteran's subjective complaints and statements by the Veteran.  The record, however, is still absent medical evidence neurological symptoms during service, evidence of early onset peripheral neuropathy to a compensable degree or more within one year after the date of last exposure to herbicides, and medical evidence linking a current neurological disorder of the upper and lower extremities to the Veteran's active service to include conceded herbicide exposure.

Accordingly, the Board finds that the evidence received subsequent to the September 2009 decision is not new and material and does not serve to reopen the claim.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a chronic neurological disability of the upper and lower extremities, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

The Veteran seeks service connection for chronic fatigue that he believes is a symptom of his service-connected malaria.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Although the Veteran was hospitalized for ten days in May 1968 and treated for malaria with symptoms including weakness, the service treatment records are absent complaints of ongoing residual fatigue during service.  On the clinical examination for separation from service, the Veteran reported no medical complaints.   Thus, there is no medical evidence that shows that the Veteran suffered from chronic fatigue during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, no medical professional has ever related the Veteran's complaints of chronic fatigue to his military service or to service-connected malaria.  In July 1992, the Veteran complained of feeling weak for 15 months.  After reviewing medical records, the provider noted a diagnosis of probable depression.  A November 1992 VA mental health intake record notes an impression of rule out chronic fatigue syndrome with possible malarial etiology.  The Veteran underwent VA examination in April 1994 at which time he complained of chronic fatigue.  After physical examination, the examiner diagnosed the Veteran as having chronic fatigue of unknown etiology.  At a VA examination in May 1994, the Veteran complained of exhaustion and he noted onset of fatigue in 1982 with a thyroid problem and then an infection with his intestines.  The Veteran underwent an internal medicine/infectious disease examination in June 1994 for the purposes of Social Security Disability benefits.  The physician noted that the Veteran's clinical history and physical examination did not identify any findings which would enable him to substantiate a diagnosis of malaria and that although he may very well experienced malaria in 1968, he suspected that treatment was curative at that time.  The Veteran underwent VA examination in March 1996; the examiner opined that it was doubtful that fatigue was related to previous malaria.    

The Veteran underwent VA examination in August 2000.  After physical examination, the physician stated, "I really doubt his weakness and fatigue symptoms, what he is claiming are related to his malaria. ...  Considering his chronic fatigue and his nonspecific symptoms, multiple infectious processes can give rise to the same symptoms.  I recommend the following tests for completion's sake:  1) Check the serum hepatitis B profile.  2) Check hepatitis C antibody.  3) Serum VDRL.  4) Repeat erythrocyte sedimentation rate.  5) Lastly, the patient should follow up with his primary care physician and also seek psychiatric help for any depression which can also play a major role in the chronic fatigue syndrome."  Later that month, it was noted in a VA examination report that those tests were completed and all normal except for total bilirubin. 

The Veteran underwent VA examination in November 2001.  After physical examination, the physician stated, "At this time, there is insufficient clinical evidence to warrant a diagnosis of any chronic pathological disorder concerning malaria.  There are no residuals ...  Current symptomology noted by the veteran are not consistent with any expected residual symptoms of malaria.  In view of the current examination and previous examinations by Infectious Disease/Tropical Medicine Specialists ... in August of 2000, and in the past, ... it is evident that this veteran has no sequelae or residuals from previous malarial infection.  ..."  

The Veteran underwent VA examination in December 2007.  After physical examination, the physician stated that the Veteran did not have chronic fatigue syndrome or malaria as his symptoms did not fit the diagnoses.  

Thus, the record is absent evidence of chronic fatigue during service, medical evidence of a nexus between chronic fatigue and the Veteran's military service or between chronic fatigue and service-connected malaria. 

The Veteran contends that his chronic fatigue is related to his malaria.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence not having been received, the request to reopening the previously-denied claim for service connection for a chronic disability manifested by neurological manifestations of the upper and lower extremities is denied.

Entitlement to service connection for a chronic disability manifested fatigue is denied.


REMAND

An April 2009 rating decision denied an increased evaluation for malaria.  In May 2009, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, indicating that he did not see an infectious disease specialist to receive a complete test of his malaria condition and to check for his chronic fatigue.  The Veteran also stated that he had never had a complete malaria work-up and had not been shown or told what was causing his chronic fatigue.  As the Veteran's VA Form 9 was received within a year of the April 2009 rating decision, the Board finds that it constitutes a Notice of Disagreement with respect to the issue of entitlement to a compensable evaluation for residuals of malaria.  The AOJ must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the AOJ for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to a compensable evaluation for residuals of malaria.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


